I hardly think the Act of 1921, Chapter 8874, was entirely void and of no effect, by reason of being in conflict with Sec. 25 of Art. III of the Constitution, if indeed the opinion of the Chief Justice can be so construed. I concur in the holding, however, that the Act of 1921, being a Special Act, could not, under the constitutional provision referred to, confer any new charter powers upon the bank. And inasmuch as the original charter power to invest its funds in the stock of *Page 1092 
other corporations had been repealed by the Act of 1917, that power could not be revested by the Special Act of 1921 without conflicting with said constitutional provision. In all other respects I concur fully in the opinion of the Chief Justice.